DETAILED ACTION
Status of Claims:
Claims 1, 2, 4-8, and 10-21 are pending.
Claims 1, 6-8, 10-14 and 16-20 are amended.
Claim 21 is new.
This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. The applicant argues that Potts does not teach one or more pressure conduits to “convey pressurized wastewater”. This argument is not persuasive because Potts teaches that the wastewater is pumped into the pressure conduit (tube 72) (see para. 0047). Pumps operate by pressurizing water; therefore the wastewater is inherently pressurized. The applicant argues that the system does not “maintain a raised pressure level” within the conduit. This argument is not persuasive, because it is not claimed. The claims require pumping to convey pressurized wastewater, not maintaining pressure within the conduit. This argument is also not persuasive because Potts teaches that the slotted sleeve (treatment conduit) is added to the dosing pipe to prevent erosion from the force of water exiting the pipe (see para. 0045), as water exit the top of pipe 72, not just the bottom, there is inherently a raised pressure within the pipe. Additionally the pressurization of the wastewater is a method limitation and only adds patentable weight to the system claims to the extent that the prior art must be capable of the same method. As the wastewater in Potts is distributed with a pump it can be pressurized. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintain a raised pressure level within the conduit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that that the slotted sleeve of Potts is not a “treatment chamber for the aerobic treatment of the wastewater” because the slotted sleeve does not comprise any structural features which would allow for the treatment of wastewater. Specifically arguing that the slotted sleeve does not have the ability to retain or accumulate water for a sufficient period of time to accomplish a treatment.  This argument is not persuasive because the extent of aerobic treatment is not limited and wastewater and sufficient oxygen are the only features needed for aerobic treatment. As the system is designed to refill with air (see para. 0048) aerobic treatment to some extent will occur within the slotted sleeve. Further the system is designed to dose water at a slow enough rate that the conduit does not overflow (see para. 0050) in order that aerobic conditions can be maintained within the soil (see par. 0049).
The applicant argues that the treatment chamber (slotted sleeve) of Potts does not enclose the conduit 20 (pipe 72). The applicant is correct that the slotted sleeve does not enclose the pipe, however it would have been obvious to one skilled in the art to replace the slotted sleeve with a perforated sleeve to fully enclose the pipe. Potts (US 2008/0073259, hereafter referred to as ‘259) discloses a perforated tube (distribution pipe 100) fully enclosing a dosing pipe (dosing tube 58) (see fig. 8, para. 0035). It would have been obvious to one skilled in the art to replace the slotted sleeve of Potts with the perforated sleeve of ‘259 because it is the simple substitution of one known tube for the controlled distribution of wastewater from a septic system with another known tube for the controlled distribution of wastewater from a septic system, obviously resulting in wastewater (water and sludge) flowing out of the orifice holes in the tube (see ‘259 para. 0036).
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 3 states “one or more semi-rigid treatment chamber.” It appears that the word “chamber” should be “chambers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21:
	The claim refers to “the one or more treatment conduits” there is insufficient antecedent basis for this limitation within the claims. For the purposes of examination “treatment conduits” will be interpreted as “treatment chambers”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-7, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 2006/0272988) in view of Potts (US 2008/0073259, hereafter referred to as ‘259).

Regarding Claim 1:
	Potts teaches the wastewater treatment system comprising: - a reservoir adapted to receive wastewater (soil in which leaching conduit is placed); - one or more semi-rigid treatment chambers to the aerobic treatment of the wastewater (system draws in air for aerobic treatment, some level of aerobic treatment will occur) (see para. 0048), the one or more treatment chamber being disposed under the ground (slotted sleeve 76) (see para. 0045); and - a low-pressure distribution system, the low-pressure distribution system comprising: - a pumping system in fluid communication with the reservoir (pump 68) (see para. 0047); - and one or more pressure conduits disposed within the one or more treatment chambers and fluidly connected to the pumping system (perforated tube 72) to convey pressurized wastewater (water is uniformly distributed with a pump, pumps inherently pressurize fluid to transport it; therefore it is pressurized) (see para. 0046), each of the one or more pressure conduits comprising apertures (tube is perforated) (see para. 0045, 0047). Dosing pipe 22 contains the treatment chamber (slotted sleeve 76) and pressure conduit (perforated tube 72).
	Potts does not teach that the pressure conduit (perforated tube 72) is enclosed within the treatment chamber (slotted sleeve).
	‘259 discloses a treatment chamber (distribution pipe 100) fully enclosing a pressure conduit (dosing tube 58) (see fig. 8, para. 0035). 
	Potts and ‘259 are analogous inventions in the art of wastewater distribution. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the slotted sleeve of Potts with the perforated sleeve of ‘259 because it is the simple substitution of one known tube for the controlled distribution of wastewater from a septic system with another known tube for the controlled distribution of wastewater from a septic system, obviously resulting in wastewater (water and sludge) flowing out of the orifice holes in the tube (see ‘259 para. 0036). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
	

Regarding Claim 2:	Potts, as previously modified, teaches the wastewater treatment system of claim 1, wherein the pumping system is adapted to distribute the wastewater into the one or more pressure conduits (see Potts para. 0047).

Regarding Claim 4:
	Potts, as previously modified, teaches the wastewater treatment system of claim 1, wherein the pumping system automatically 15doses wastewater into the one or more pressure conduits (periodically dosed) (see para. 0048). 

Regarding Claim 5:
	Potts, as previously modified, teaches the wastewater treatment system of claim 1, the apertures of the pressure conduits being perforations (perforated pipe) (see para. 0045).

Regarding Claim 6:
	Potts, as previously modified, teaches the wastewater treatment system of claim 5, wherein the one or more pressure conduits define a longitudinal first portion and a longitudinal second portion (conduit extends longitudinally) (see fig. 9), and wherein the arrangement of the perforations along the first portion differs from the arrangement of the perforations along the second portion (perforations are smaller near the source (upstream end/first portion) and larger further away (downstream end/second portion)) (see para. 0037).

Regarding Claim 7:
	Potts, as previously modified, teaches the wastewater treatment system of claim 6, wherein the perforations along the first portion are located on an upper side of the one or more pressure conduits and the perforation along the second portion are on a lower side of the one or more pressure conduits (perforations are around the entire surface of the pressure conduit; therefore, they are on the upper side in the first portion (near the source) and the lower side and the second portion (further away) (see fig. 6). 

Regarding Claim 10:
	Potts, as modified, teaches the wastewater treatment system of claim 1. Potts further teaches wrapping the one or more pressure conduits in a membrane (shroud 26) (see para. 0037).
	Potts does not explicitly teach wrapping the one or more pressure conduits in a membrane in the same embodiment as a semi-ridged drainage conduit. It would have been obvious to one skilled in the art to add the geotextile shroud of Potts to the embodiment with the drainage conduit because it is the simple addition of a known layer to a known drainage system, obviously resulting in preventing solids from infiltrating the system (see para. 0037) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 11:
	Potts, as modified, teaches the wastewater treatment system of claim 1, wherein the one or more pressure conduits are disposed on the lower portion of the treatment chamber (pressure conduit is within the whole conduit therefore it is also on the lower portion) (see fig. 8).

Regarding Claim 12:
	Potts, as modified, teaches the wastewater treatment system of claim 1, wherein wastewater treatment occurs on an upper surface of the one or more pressure conduits (aerobic conditions around the conduit) (see para. 0007).  The claim is directed to a system, method limitations only add patentable weight to a system claim to the extent that the prior art must be capable of the same function. As there is water at an upper surface of the pressure conduit wastewater treatment can occur.

Regarding Claim 13:
	Potts teaches the method of treating wastewater within a wastewater treatment comprising: 30a) receiving the wastewater into a pumping system (flow equalization tank receives discharge) (see para. 0047); - 15 -b) the pumping system pressurizing the wastewater in a pressure conduit (perforated tube 72) disposed within a treatment chamber (slotted sleeve 76) (see para. 0045) (pump flows water to dosing pipe 22) (see para. 0047) for the aerobic treatment of the wastewater (air is added to the system therefore some level of aerobic treatment will occur)(see para. 0048); c) distributing the pressurized wastewater across a portion of the pressure conduit (water exits the top of the conduit; therefore it is pressurized) (see fig. 8); and d) releasing the wastewater from the pressure conduit into the treatment chamber along 5a portion of the pressure conduit (conduit is dosed with wastewater) (see para. 0048).
	Potts does not teach that the pressure conduit (perforated tube 72) is enclosed within the treatment chamber (slotted sleeve).
	‘259 discloses a treatment chamber (distribution pipe 100) fully enclosing a pressure conduit (dosing tube 58) (see fig. 8, para. 0035). 
	Potts and ‘259 are analogous inventions in the art of wastewater distribution. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the slotted sleeve of Potts with the perforated sleeve of ‘259 because it is the simple substitution of one known tube for the controlled distribution of wastewater from a septic system with another known tube for the controlled distribution of wastewater from a septic system, obviously resulting in wastewater (water and sludge) flowing out of the orifice holes in the tube (see ‘259 para. 0036). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 15:
	Potts, as modified, teaches the method of claim 13, wherein the method further comprises the step of automatically dosing the distribution of wastewater (see para. 0048).

Regarding Claim 16:
	Potts teaches the method as claimed in claim 15, wherein the method further comprises the step of determining the automatic dosing of the wastewater according to wastewater level in the pumping system (set dosage level) (see para. 0051).

Regarding Claim 17:
	Potts, as modified, teaches the method as claimed in claim 13, the step of releasing the wastewater from the pressure conduit further comprising releasing some of the wastewater toward a top inner portion of the treatment chamber15tretametn chamber (holes are on top therefore some water will be released toward a top inner portion) (see fig. 6).

Regarding Claim 18:
	Potts, as modified, teaches the method as claimed in claim 13, the step of releasing the wastewater from the pressure conduit further comprising releasing some of the wastewater toward a lower inner portion of the treatment chamber15treatmtn hc (holes are on bottom therefore some water will be released toward a lower inner portion) (see fig. 6).

Regarding Claim 19:
	Potts, as modified, teaches the method as claimed in claim 13, further comprising installing the pressure conduit on a lower portion of the treatment chamber (pressure conduit is inside the drainage conduit therefore it is also on a lower portion) (see fig. 8).

Regarding Claim 20: 
	Potts, as modified, teaches the method as claimed in claim 13, further treating the wastewater on an outer upper surface of the pressure conduit (the water exits the outer upper surface. Therefore, it is subjected to some treatment in the location) (see figs. 6 and 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 200/0272988) and Potts (US 2008/0073259, hereafter referred to as ‘259) as applied to claims 1 and 13 above, and further in view of Presby (US 2015/0329396).

Regarding Claim 8:
	Potts teaches the wastewater treatment system of claim 1.
	Potts does not teach pressure conduits arranged in series. 
	Presby teaches multiple conduits arranged in series (multiple treatment modules coupled in series) (see para. 0154).
	Potts and Presby are analogous inventions in the art of distribution systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to connect multiple conduits of Potts in series, as disclosed by Presby because it is known in the art to change the configuration of the treatment system and it allows for distribution to a specific area (see Presby para. 0081) . 

Regarding Claim 14:
	Potts teaches the method of claim 13.
	Potts does not teach the water being released from the pressure conduit in a first direction along a first portion of the pressure conduit and in a second direction along a second portion of the pressure conduit.
	Presby teaches releasing water along multiple portions of a pressure conduit wherein the water is released from the pressure conduit in a first direction along a first portion of the pressure conduit and in a second direction along a second portion of the pressure conduit (see fig. 25A, each conduit is oriented in a different direction).
	Potts and Presby are analogous inventions in the art of distribution systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to direct the water in the first portion of the conduit of Potts in a different direction than a second portion of the conduit, as disclosed by Presby because it allows for targeted application of the wastewater (see Presby para. 0081).

Regarding Claim 21:
	Potts, as previously modified, teaches the wastewater treatment system of claim 1.
	Potts does not teach that the one or more treatment conduits are corrugated. 
	Presby teaches a water distribution system wherein the one or more treatment conduits are corrugated (distribution unit is corrugated) (see para. 0089).
	Potts, as modified, and Presby are analogous invention in the art of water distribution systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to corrugate the treatment chamber (treatment conduit) of Potts, as disclosed by Presby because corrugations add flexibility to the distribution unit (see Presby para. 0089).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/29/2022